Citation Nr: 0218788	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  97-17 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to accrued pension benefits

REPRESENTATION

Appellants represented by:  Khalil B. Haddad

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1942 to March 
1943.  The appellants claim benefits as his nephews.

This appeal comes to the Board of Veterans' Appeals 
(Board) from 1995 RO decisions that denied the claim for 
accrued pension benefits.


FINDINGS OF FACT

1.  The appellants are nephews of the veteran.

2.  The appellants have not submitted evidence that they 
paid for funeral expenses of the veteran.

3.  The veteran was receiving pension benefits at the time 
of his death in December 1990; there are no pension 
payments due and unpaid to the veteran at the time of his 
death.

4.  The appellants claim for accrued pension benefits owed 
to the veteran was not submitted within one year of the 
veteran's death.


CONCLUSION OF LAW

The criteria for the payment of accrued pension benefits 
owed to the veteran are not met, and the appellants' claim 
has no legal basis.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2001); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist a veteran in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  However, because the 
adjudication of the accrued pension benefits claim must be 
based on evidence actually or constructively in the file 
at the time of the veteran's death, the notification and 
development provisions of the VCAA are not for application 
in such claims as there is no prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran had active service from October 1942 to March 
1943.  The appellants claim as the veteran's nephews.

In September 1990, the RO increased the veteran's pension 
payments to include an additional amount based on his need 
for regular aid and attendance.  Effective December 1, 
1990, the veteran's pension payments were terminated due 
to his death on December 12, 1990, with no pension 
payments due and unpaid to him at that time.  Nor does the 
evidence show that the veteran had a claim for additional 
benefits pending at the time of his death.

In 1994, the appellants submitted a claim for accrued 
pension benefits owed to the veteran.  The appellants did 
not submit evidence that they paid for the funeral 
expenses of the veteran.

The representative testified at a hearing in March 1995.  
His testimony was to the effect that retroactive pension 
benefits were due to the veteran on account of a previous 
error, and should now be paid to the appellants as heirs 
of the veteran's estate.

B.  Legal Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence on file at 
date of death, and due and unpaid for a period of not more 
than two years prior to death, may be paid to the living 
person first listed as follows:  (1) his spouse, (2) his 
children (in equal shares), (3) his dependent parents (in 
equal shares).  A part of any accrued benefits may be paid 
as necessary to reimburse the person who bore the expense 
of last sickness and burial.  Applications for accrued 
benefits must be filed within one year after the date of 
death of the veteran.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.1000 (2001).  Accrued benefits 
are generally limited to evidence in file at the time of 
the veteran's death.  Jones, v. Brown, 8 Vet. App. 558 
(1996).

The record does not show that accrued pension benefits are 
due and unpaid to the veteran.  If such accrued benefits 
were due to the veteran, the evidence does not show that 
the appellants are qualifying persons for the payment of 
such benefits under the above-noted criteria.  Nor does 
the evidence show that the appellants filed a claim for 
accrued benefits within one year after the date of the 
veteran's death.

The representative testified to the effect that 
retroactive pension benefits were due to the veteran at 
the time of his death, but the evidence does not show that 
the veteran had a claim for additional pension benefits 
pending at the time of his death or that such benefits 
were due and unpaid to the veteran.  Hence, there is no 
legal merit to the appellants' claim for accrued pension 
benefits owed to the veteran.

Where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the 
lack of entitlement under the law.  The Board finds that 
there is no legal basis to the appellants' claim for 
accrued pension benefits owed to the veteran.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Accrued pension benefits are not payable to the 
appellants.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

